Decree of the Surrogate’s Court of Dutchess county unanimously affirmed, without costs. Mr. Haas was retained as attorney for the executors, and not as attorney for the estate. There can be no such retainer as attorney for an estate. There may be no substitution, however, of an attorney to replace Mr. Haas as attorney for the executrix except m a pending proceeding. The only proceeding pending at the time of the application was the one in which the widow sought to assert her right of election. She was represented by her own attorney in that matter. Mr. Haas purported to represent the estate and opposed her application. It would have been better if he had remained neutral and permitted some other attorney to represent the sons and daughters. However, it is now too late to make any direction in that connection. The court does not pass upon the right of the executrix to have her own attorney generally. Present — Laáansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ.